Citation Nr: 1609349	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 26, 2015, and in excess of 50 percent thereafter for cluster headaches/migraines.  

2.  Entitlement to an initial compensable rating prior to January 3, 2012, in excess of 10 percent from January 3, 2012, to October 26, 2015, and in excess of 30 percent thereafter for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which granted service connection for cluster headaches/migraines and assigned an initial 30 percent disability rating, effective January 3, 2012.  The RO also granted service connection for GERD and assigned an initial 10 percent disability rating, effective January 3, 2012.  

By a rating decision issued in January 2014, the RO found that there had been clear and unmistakable error in the July 2012 rating decision and awarded an earlier effective date of March 5, 2009 for the award of service connection for GERD and headaches.  While the RO awarded the 30 percent rating for cluster headaches/migraines as of such date, the RO awarded a noncompensable evaluation for GERD, effective March 5, 2009.  In turn, the Veteran's GERD was rated as noncompensable prior to January 3, 2012, and as 10 percent disabling thereafter.  

The Veteran also initially appealed the issue of whether his overall combined disability rating of 60 percent was correct, which was addressed in the January 2014 statement of the case.  However, in his January 2014 substantive appeal, the Veteran indicated that he no longer wished to continue the appeal of this issue.  As such, this matter is no longer in appellate status. 

The Veteran testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing has been associated with the record.    

These issues were remanded by the Board in September 2015.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a November 2015 rating decision, the RO granted an increase in the rating for GERD to 30 percent disabling, effective October 26, 2015, and an increase in the rating for cluster headaches/migraines to 50 percent disabling, effective October 26, 2015.  Therefore, such issues have been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to April 9, 2012, the Veteran's cluster headaches/ migraines most nearly approximated prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  As of April 9, 2012, the Veteran's cluster headaches/ migraines more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  As of April 9, 2012, the Veteran is in receipt of a 50 percent rating, the schedular maximum under Diagnostic Code 8100, for his cluster headaches/migraines, and the rating schedule is adequate to evaluate the disability.

3.  For the period prior to January 3, 2012, the Veteran's GERD is manifested by substernal burning pain that changed to a tightness in the right arm, without recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, and is not productive of considerable or severe impairment of health.

4.   As January 3, 2012, the Veteran's GERD is manifested by recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm and shoulder pain, and nausea, without vomiting, material weight loss, or hematemesis or melena with moderate anemia, and is not productive of considerable or severe impairment of health.

5.   As of October 26, 2015, the Veteran's GERD is manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, reflux, regurgitation, vomiting, substernal arm and shoulder pain, nausea, and sleep disturbance and is productive of considerable impairment of health, but without material weight loss, or hematemesis or melena with moderate anemia, and is not productive of severe impairment of health.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to April 9, 2012, and in excess of 50 percent thereafter for cluster headaches/migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015). 

2.  As of April 9, 2012, the criteria for an initial rating of 50 percent, but no higher, for cluster headaches/migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015). 

3.  The criteria for an initial compensable rating prior to January 3, 2012, in excess of 10 percent from January 3, 2012, to October 26, 2015, and in excess of 30 percent thereafter for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, DC 7346 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As relevant to the Veteran's underlying service connection claims, a letter dated January 2012, sent prior to the July 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Thereafter, the July 2012 rating decision granted service connection for the Veteran's migraine headaches and GERD.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for migraine headaches and GERD were assigned initial ratings in the July 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran had reported receiving treatment through the Nashville, Tennessee, VA Medical Center and, as such, the Board remanded the claims in September 2015, in part, to obtain such records.  However, in an October 2015 Memorandum, it was determined that no records pertaining to the Veteran existed at the Nashville VA facility.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in April 2009, April and May 2012, and October 2015 in conjunction with the claims on appeal.  The Board acknowledges that, in December 2015, the Veteran reported that, as relevant to his GERD, in April 2012, he was not asked about the symptoms that remained unchecked on the examination report and, in October 2015, the Veteran reported that he had an esophageal stricture and spasm of esophagus, but the examiner did not record such affirmative answer.  However, a VA examiner is presumed to have properly discharged his duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  Furthermore, neither the Veteran nor his representative have alleged that such errors render the examinations inadequate for rating purposes.  Moreover, the Board finds that the examinations of record are adequate in order to evaluate the Veteran's service-connected cluster headaches/ migraines and GERD, as such include interviews with the Veteran, reviews of the record and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected cluster headaches/migraines and GERD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records and that the Veteran's disabilities may have worsened in severity, the undersigned subsequently remanded these issues for further development, as discussed below.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As noted in the Introduction, the Board previously remanded this case in September 2015 for further development.  In this regard, the Board directed the AOJ to send a letter to the Veteran requesting that he identify any VA or non-VA treatment records and provide authorization forms so as to allow VA to obtain any private records, obtain VA treatment records from the Nashville VA facility, schedule the Veteran for VA examinations to determine the current nature and severity of his cluster headaches/migraines and GERD, and readjudicate the Veteran's claims in a supplemental statement of the case.  Thereafter, the Veteran was sent a letter in October 2015 requesting that he identify any VA or non-VA treatment records, and provide authorization forms so as to allow VA to obtain any private records.  Thereafter, additional treatment records were associated with the file.  Additionally, as noted previously, the AOJ determined in an October 2015 Memorandum that no records pertaining to the Veteran existed at the Nashville VA facility.  Furthermore, the Veteran underwent VA examinations in October 2015 that addressed the nature and severity of his cluster headaches/migraines and GERD.  Thereafter, the Veteran's claims were readjudicated in a November 2015 rating decision and a supplemental statement of the case.  Thus, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

A.  Cluster Headaches/Migraines

The Veteran's cluster headaches/migraines have been evaluated as 30 percent disabling effective March 5, 2009, and 50 percent disabling effective October 26, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Diagnostic Code 8100 provides that migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 30 percent is not warranted for service-connected headaches prior to April 9, 2012.  In this respect, the evidence shows that the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, as of April 9, 2012, the date of a VA examination, the Board finds that a 50 percent rating is warranted as the Veteran's cluster headaches/ migraines more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Furthermore, as of such date, the Board notes that the Veteran is in receipt of a 50 percent rating, the schedular maximum under Diagnostic Code 8100, for his cluster headaches/migraines, and the rating schedule is adequate to evaluate the disability.

The Veteran's VA treatment records show that, in January 2009, he reported that his headaches were worse in the months of May-August, and denied blurred vision, vision loss, or photophobia.  The Veteran again reported headaches in April 2009, where he stated that they were severe and that they "moderately" interfered with his daily life.  The Veteran reported that he suffered nausea and blurry vision with throbbing pain, but that he had not suffered any weight loss.  The Veteran reported that he had migraines 3-4 times a week, and that the medication which had been prescribed was not working.     

At the April 2009 VA examination, the Veteran reported that he had suffered migraine headaches since 2005 and that they occurred 3-4 times per week.  The Veteran reported that, while in Germany, he would receive injections and that they would "reduce [the] intensity of the headaches."  The Veteran reported that his headaches are "severe, sharp, and pounding in nature, occurring in both the temple areas, on a scale of 10/10, associated with nausea and photophobia, but not with vomiting."  The Veteran reported that he did get blurry vision.  He also reported that he was prescribed medication, but that it does not help and makes him feel ill, so he stopped taking it.  The Veteran reported that when he has a headache "he has to lie down in a dark room and sleep it off for 3-4 hours."  The Veteran reported that he was not working at the time as he had just separated from the service.  The examiner determined that the Veteran suffered from migraine headaches, occurring 3-4 times a week, which resulted in some loss of function. 

At the April 9, 2012 VA examination, the Veteran reported that his headache pain was pulsating or throbbing head pain, on both sides of his head, which would last for 1-2 days.  The Veteran reported that, in addition to the head pain, he also suffered nausea and sensitivity to light and sound associated with an aura prior to headache pain.  

The VA examiner noted that the Veteran suffered from characteristic prostrating attacks of migraine headache pain, more than once per month, and did have very frequent prostrating and prolonged attacks of migraine headache pain.  She noted that the Veteran's headache condition impacted his ability to work.  Specifically, she noted that "at least twice a week, he cannot work for the 4-5 hours (that he has a vascular headache) at either a sedentary or physical job.  The cluster [headache] is a severe vascular headache and is being perpetuated by the large daily doses of Tylenol.  His cluster headaches have become rebound headaches and he now has photophobia and phonophobia with all of his headaches."  However, the examiner noted that the Veteran was being treating with Midrin and Zoming with varying results.

In a May 2012 VA examination addendum opinion, the examiner noted that the Midrin and Zomig helped the Veteran's conditions with varying success.  

In an April 2013 VA treatment note, the Veteran reported daily headaches, where he also experienced nausea and weakness, but no vomiting or chest pain and no bowel or bladder incontinence and no difficulty walking.  

During the January 2015 hearing, the Veteran testified that he works for the Department of Agriculture full-time, but that he misses work "at least two times a week or maybe three to four times a month."  The Veteran testified that he has daily headaches, which often wake him up around four in the morning.  If the Veteran is at work when a headache comes on, he wears sunglasses to help block out the light or he may request to lay down and rest.  The Veteran testified that he takes  2400 milligrams of ibuprofen for the headaches and if he is at home, he will lie down in a dark room until the pain subsides or eases.  The Veteran testified that his headaches last for at least four or five hours.  The Veteran testified that he gets nauseous because of his headaches and that his balance, awareness, and alertness are all effected.  The Veteran testified that, other than accommodations at work and taking time off of work, his headaches have impacted his life in that he becomes disoriented with the headaches and his "equilibrium is kind of off...[He does not] walk as much...[He does not] go to the gym as much."  The Veteran testified that his employer accommodates his needs and that he regularly teleworks from home. 

In January 2015, the Veteran's sisters, mother, and wife wrote statements in support of the Veteran's claims and reported their observations of the Veteran's condition.  The Veteran's sisters reported that they were called on several occasions when the Veteran's headaches were so severe that he could not continue working.  The Veteran's sisters noted that they had to pick him up from work and help get him home and attend to him.  On one occasion, one of the Veteran's sisters had to take the Veteran to the hospital as his "migraines were to [sic] severe for [the Veteran] to physical [sic] stand."  The Veteran's sisters noted that the Veteran would have lay down in a dark room due to his migraines.  The Veteran's mother reported that the Veteran never had headaches prior to returning from deployment.  The Veteran's mother reported that she witnessed the Veteran suffer headaches so severe that he could not walk and all he could do is lay down in a quiet, dark room.  The Veteran's mother recounted an instance when the Veteran called her from work and stated "he could hardly keep his eyes open" and she noted that the Veteran "could hardly pronounce his words and was slurring."  The Veteran's wife reported that the Veteran suffered headaches which "completely immobilize him."  She noted that "[t]hese consistent migraine restrict [the Veteran] from participating in any family activities which causes [their] daughter and [her] to do those activities on [their] own."

The Veteran underwent another VA examination on October 26, 2015, at which time he reported wearing sunglasses daily due to his headaches and that such had increased in throbbing and currently occurred three times a week.  He reported that such was a throbbing bilateral head pain on both sides of the head and behind the eyes, with occasional earaches.  The Veteran described an occasional aura with the headaches.  He reported taking medication daily and, when headaches were severe, additional Motrin.  The Veteran indicated that he had to take off greater than 30 days from work for his headaches over the prior year.  

The Veteran's symptoms included pulsating or throbbing head pain, pain on both sides of the head, and that pain worsened with physical activity.  He also reported nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The typical duration of his headaches were more than 2 days in that such usually lasted 72 hours, but he can function if he takes his headache medication.  The examiner determined that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain once every month, as well as very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner further indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his headaches.  With regard to the Veteran's ability to work, the examiner noted that he had to take off greater than 30 days from work and teleworked three days a week.

Based on the foregoing, the Board finds that a rating in excess of 30 percent prior to April 9, 2012, is not warranted under Diagnostic Code 8100.  In this regard, during such time period, the evidence reflects that while the Veteran experienced headaches, which he described as severe at times, with nausea, blurry vision, and photophobia, that occurred 3-4 times a week, such were found to only moderately interfere with his daily life and result in only some loss of function.  Consequently, the Board finds that, prior to April 9, 2012, the Veteran's cluster headaches/ migraines most nearly approximated prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Furthermore, while the Veteran reported being unemployed at the April 2009 VA examination, it was noted to be because he had just separated from the military.  As such, a rating in excess of 30 percent is not warranted for such period.

However, as of April 9, 2012, the date of the VA examination demonstrating a factually ascertainable increase in the severity of the Veteran's cluster headaches/ migraines, the Board finds that a 50 percent rating is warranted as such disability more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, based on the Veteran's description of the nature and severity of his headaches, the examiner determined that he suffered from characteristic prostrating attacks of migraine headache pain, more than once per month, and did have very frequent prostrating and prolonged attacks of migraine headache pain.  Moreover, she found that such disability impacted the Veteran's ability to work.  Specifically, she noted that "at least twice a week, he cannot work for the 4-5 hours (that he has a vascular headache) at either a sedentary or physical job."  Such findings are further supported by the Veteran's testimony at his January 2015 Board hearing as well as the letters submitted by his family members, which document ongoing interference with his ability to work.  Additionally, they are consistent with the findings noted at the October 2015 VA examination, the date upon which the AOJ originally awarded the 50 percent rating.  Therefore, the Board finds that, as of April 9, 2012, an initial 50 percent rating, the schedular maximum, for the Veteran's cluster headaches/ migraines is warranted.

B.  GERD  

The Veteran's GERD is evaluated as noncompensably disabling, effective March 5, 2009; 10 percent disabling, effective January 3, 2012; and 30 percent disabling, effective October 26, 2015, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. 

In rating the Veteran's service-connected GERD, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  In the instant case, the Veteran's GERD is evaluated under DC 7346.  Therefore, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.

An esophagram performed in April 2003 during the Veteran's military service noted that he had mild esophageal reflux which cleared up quickly.  The physician noted that the Veteran had "very mild GER...with no evidence of esophagitis."  

The Veteran's VA treatment records dated in April 2009 noted esophageal reflux with symptoms several times per week.  The Veteran noted that he had not been on a chronic medication, but that while in the military he had received "a GI cocktail."  The Veteran was prescribed medication but he stopped taking it.  

An April 2009 VA examination report noted a history of acid reflux.  The Veteran reported a substernal burning pain which changed to a tightness radiating to his right arm.  The Veteran reported that this happened irrespective of what food he consumed.  The Veteran reported that "while in the military, he would get a GI cocktail every time he had these symptoms which would resolve these symptoms for about 2 months and then recur again, and diminish again with the GI cocktail."  The Veteran denied nausea, vomiting, hematemesis, constipation, diarrhea, hematochezia, melena, loss of appetite or loss of weight.  The examiner noted that the Veteran had just started a new medication and that the results were still unknown, and that the Veteran was not anemic.  The examiner further noted no weight loss or malnutrition. 

An April 2012 VA examination report noted a diagnosis of GERD.  The Veteran reported that despite his medications, he was still symptomatic.  He noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and nausea with no sleep disturbance caused by esophageal reflux, anemia, weight loss, vomiting, hematemesis, or melena.  The examiner also noted that the Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus, or any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner noted that the Veteran's esophageal condition did not impact his ability to work. 

In a May 2012 VA examination addendum opinion, the examiner noted that since January 2010, the Veteran had received a once a month GI cocktail and took daily Mylanta.  

During the January 2015 Board hearing, the Veteran testified that he had daily symptoms of heartburn, extreme right arm tenderness, difficulty swallowing, occasional regurgitation, and deep chest pain since 2004.  The Veteran testified that these symptoms occurred regardless of what he ate, but that he had to take a pill prior to eating.  The Veteran testified that his condition had worsened over the years, and that it affects his daily life in that he can no longer eat certain foods, has to eat smaller portions, and experiences discomfort with eating.  The Veteran testified that he believes his condition has caused weight loss. 

In a January 2015 statement from the Veteran's wife, she reported that she witnessed the Veteran's symptoms of GERD.  She noted that she witnessed the Veteran suffering "chest pains" which the Veteran told her "was acid reflux or GERD, which were so severe that he would vomit occasionally 2 to 3 times a week."  She also noted that this occurred even with medication. 

An April 2015 VA treatment note reflects that the Veteran "has worsening reflux [symptoms] of late, with mid sternal chest burning, fullness and mild nausea.  This is in spite of Nexium...Had GER off and on since 2008, lately worsened over several months."  The Veteran reported no vomiting, hematemesis, abdominal pain, diarrhea, constipation, fever, chills, recent weight loss or loss of appetite. 

An October 2015 VA examination report reflects the Veteran's reports of daily regurgitation, vomiting, occasional heart burn and worsening reflux with mid sternal chest burning and mild nausea.  The Veteran also reported that he had taken 15 days off of work during the preceding year because of his condition.  The examiner noted that "since his last rating, [the Veteran's] symptoms [had] worsened."  The examiner reported that the Veteran had symptoms of persistent recurrent epigastric distress with dysphagia, pyrosis, reflux, regurgitation, substernal arm and should pain.  The examiner found that the Veteran experienced sleep disturbance caused by esophageal reflux, nausea and vomiting four or more times a year and for 10 days or more at a time.  The examiner noted that the Veteran did not have esophageal stricture, spasm, or diverticula.  The examiner opined that the Veteran's condition did impact his ability to work in that he had to take 15 days off in the preceding year because of his condition. 

In the Veteran's December 2015 statement, he noted that his disabilities had worsened since 2003 and 2008.  The Veteran contended that the April 2012 VA examiner did not ask him about all of the possible symptoms and signs of acid reflux.  The Veteran also contends that the October 2015 examiner misrepresented the Veteran's responses and that he does have esophageal stricture and spasm of the esophagus.  The Veteran contends that he "has suffered from all the major signs and symptoms of acid reflux ... since 2003 and it worsened in 2008."  

Period prior to January 3, 2012 

The Board finds that the Veteran is not entitled to an initial compensable rating for his GERD for the period prior to January 3, 2012.  In this regard, the Board finds that the Veteran's GERD was manifested solely by substernal burning pain which changed to a tightness in the right arm.  The Board notes that the Veteran reported that these conditions were diminished with a GI cocktail.  The Veteran denied nausea, vomiting, hematemesis, constipation, diarrhea, hematochezia, melena, loss of appetite or weight.  The April 2009 VA examiner did not note any additional symptoms to include dysphagia, pyrosis, or regurgitation.  The examiner also found the Veteran was not malnourished or anemic.  Moreover, there is no indication that the Veteran's GERD was productive of considerable or severe impairment of health.  Therefore, the Board finds that such symptomatology does not meet the criteria for an initial 10 percent rating. 

In reaching such determination, the Board acknowledges that the Veteran reported at his January 2015 Board hearing and in a December 2015 statement that he had daily symptoms of heartburn, extreme right arm tenderness, difficulty swallowing, occasional regurgitation, and deep chest pain since 2004.  However, the Board accords greater probative weight to the findings noted at the April 2009 VA examination as such were described contemporaneous to the time period in question; rather than six years after the fact. 

As the Veteran's symptoms are not numerous enough to warrant a 10 percent rating, it is impossible that such symptoms rise to the level of considerable impairment of health warranting a 30 percent evaluation.  In this regard, there is no evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As the Veteran's symptoms are not of considerable impairment of health to warrant a 30 percent rating, it is impossible that such symptoms rise to the level of severe impairment of health warranting a 60 percent evaluation.  In this regard, there is no evidence of vomiting, material weight loss, hematemesis, melena, or anemia.  Thus, absent more numerous and severe symptoms, an initial noncompensable disability rating, is warranted prior to January 3, 2012. 

Period from January 3, 2012 to October 26, 2015 

As of January 3, 2012, a 10 percent rating for the Veteran's GERD was assigned.  However, the Board finds that he is not entitled to an initial rating in excess of 10 percent for his GERD for the period from January 3, 2012 to October 26, 2015.  In this regard, the April 2012 VA examiner noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and nausea, but no anemia, weight loss, vomiting, hematemesis or melena.  Additionally, the examiner determined that there was not considerable or severe impairment of the Veteran's health.  In this regard, the examiner reported that the Veteran's symptoms do not impact his ability to work, and he did not find any other pertinent physical findings, complications, conditions, signs or symptoms.  Thus, the Veteran's symptoms were of less severity than is warranted for a 30 percent rating.  Furthermore, the Board finds that such symptomatology does not constitute considerable impairment of health, warranting a 30 percent rating. 

As the Veteran's symptoms are not of considerable impairment of health to warrant a 30 percent rating, it is impossible that such symptoms rise to the level of severe impairment of health warranting a 60 percent evaluation.  In this regard, there is no evidence of vomiting, material weight loss, hematemesis, melena, or anemia.  Thus, absent more severe symptoms, a disability rating of 10 percent, but no greater, is warranted for the period beginning January 3, 2012 to October 26, 2015. 

Period Beginning October 26, 2015

As of October 26, 2015, a 30 percent rating for the Veteran's GERD was assigned.  However, the Board finds that he is not entitled to an initial rating in excess of 30 percent for his GERD for the period beginning October 26, 2015.  In this regard, at the October 2015 VA examination, the Veteran reported symptoms of daily regurgitation, vomiting, and occasional heart burn, and "worsening reflux [symptoms] ...with mild sternal chest burning."  The October 2015 VA examiner noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal, arm, and shoulder pain, nausea, vomiting, and sleep disturbance, but no anemia, weight loss, hematemesis or melena.  Additionally, while the examiner did find that that the Veteran's esophageal condition impacted his ability to work, he did not find any other pertinent physical findings, complications, conditions, signs or symptoms.  Therefore, the Veteran's symptoms did not produce severe impairment of the Veteran's health.  Thus, the Veteran's symptoms were of less severity than is warranted for a 60 percent rating.  Consequently, an initial rating in excess of 30 percent as of October 26, 2015, for the Veteran's GERD is not warranted.

Additional Considerations Pertaining to the Evaluation of GERD

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable DC.  However, as noted previously, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  Furthermore, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.  In this regard, the Board observes that the Veteran has argued that he has an esophageal stricture and spasm of the esophagus; however, such have not been documented either at his VA examinations or in treatment records and, as a lay person, he is not competent to diagnose such medical conditions as such require specialized medical testing to ascertain.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions as well as his wife's and representative's contentions on his behalf, with respect to the nature of his service-connected GERD and notes that the lay testimony is competent to describe the symptoms associated with such disability, to include the symptoms he alleges were not considered by the April 2012 VA examiner.  The Veteran's history and symptom reports as well as the lay statements have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the rating percentages assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his GERD.  As such, while the Board accepts the Veteran's, and his wife's testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected GERD.

III.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cluster headaches/migraines and GERD; however, the Board finds that his symptomatology for each disability has been stable throughout the appeal.  Therefore, assigning further staged ratings for such disabilities are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cluster headaches/migraines and GERD found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule. The Veteran's subjective complaints-including but not limited to acid reflux and prostrating headaches -are contemplated by the rating criteria.  Furthermore, the rating criteria governing migraine headaches contemplates the frequency, severity, and duration of the headaches as well as the impact such have on the Veteran's economic adaptability.  Additionally, the rating criteria governing GERD, while not explicitly including all of the Veteran's associated symptomatology, does consider the overall impairment of such disability on his health.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran does not allege, and the record does not show, that his service-connected disabilities have rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary. 

In adjudicating the Veteran's claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claims, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent prior to April 9, 2012, for cluster headaches/migraines is denied.

As of April 9, 2012, an initial rating of 50 percent, but no higher, for cluster headaches/migraines is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial compensable rating prior to January 3, 2012, in excess of 10 percent from January 3, 2012, to October 26, 2015, and in excess of 30 percent thereafter for GERD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


